\OOC\]O\UI-l>b~)[\)>-¢

NNNNNNNN[\.)r-*)-‘>-‘r-lh-‘v-¢>-\r-\r-¢)-\
Oo\lO\LIl-PL)JN’-‘O\OOO\]O\£h-BUJN*~‘O

 

4r
_LH~LEo __LooGED
___FEGENED ___oow

DEC 1 4 2018
cuan u s mismch coum
fU@LJW°'E?m

b _

 

 

 

 

BY

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

 

 

United States of America, No. CR-18-0827 1 -001-PCT-DJH
Plaintiff, ORDER OF REFERRAL
V.
Nathan Sutherland,
Defendant.
oRDER oF REFERRAL

 

Defendant, Nathan Sutherland, having requested permission to enter a plea of
guilty, the Court refers the matter to a Magistrate Judge to administer the allocution
pursuant to Rule ll, F.R.Crim.P., and to sentence the defendant

The Magistrate Judge is requested to use the allocution drafted and used by the
Court in conducting a guilty plea and sentencing

Dated this 6th day of December, 2018.

 

""d.
rable Biane Wu cwa "' /'
United States Dis rict J dge

CONSENT OF DEFENDANT

After full consultation With counsel, I voluntarily consent to go forward with my
plea of guilty and sente » ' -' re the United States Magistrate Judge.

   
  
 
 

Defendant
Counsel for Defendant

Assistant U.S. Attorne l

 

 

